Title: From Benjamin Franklin to Thomas Wolrich, 1 August 1774
From: Franklin, Benjamin
To: Wolrich, Thomas


Dear Sir,
London, Augt. 1. 1774
The Bearer, Mr. Jona. Williams, once partook with me of your Hospitality at Leeds, but it being near 4 Years since, he apprehends you may have forgot him, and has therefore requested a Line from me to re-introduce him to you. He has been ever since you saw him, settled in Business in America as a Merchant, and acquits himself with Reputation for his Industry, Integrity, Punctuality and Correctness. He is now on a Tour thro’ the manufacturing Parts of the Island with Views of extending his Correspondence, when Matters shall be settled between the two Countries. I beg leave to recommend him to your Civilities, as I have myself a great Regard for him, not merely as my Nephew, but on Account of his real Merit. With great Esteem, I am, Sir, Your most obedient humble Servant
B Franklin
Mr Woolrich
 
Addressed: To / Mr Woolrich / at / Leeds
Endorsed: B Franklin 1st. Augt. 1774.
Notation: the Benjamin Franklin of Electricity fame.
